DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 4/13/2022 have all been considered and made of record ( note the attached copy of form PTO – 1449).

Allowable Subject Matter
2.    Claims 1,3-5,7-9,11-16 and 18-20 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,8 and 15, which include,
a system having  memory and  one or more processors  and one or more computer-executable instructions stored in the memory and executable by the one or more processors to perform operations comprising  determining patient data associated with a patient participating in a vision screening test generating video data associated with at least one of the graphical representation or the patient during the vision screening test and  determining one or more measurements associated with the eye of the patient responsive to the graphical representation and  one or more measurements include at least one of a shape of a lens of the eye, a diameter of a pupil of the eye, or a convergence of the pupil, and the one or more measurements are determined based at least in part on the video data determining whether the one or more  measurements satisfy a threshold  and based at least in part on determining whether the  one or more measurements satisfy the threshold and  generating a diagnosis recommendation associated with the patient (claims 1 and 8); and at least one of a first movement of a pupil of the eye from proximate a left most position of the pupil to proximate a right most position of the pupil or a second movement of the pupil from proximate a top most position of the pupil to proximate a bottom most position of the pupil and comparing one or more predetermined values to determines a difference and determine whether the difference satisfies a threshold (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/25/2022